UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-1862


In re: KENNETH ROSHAUN REID,

                    Petitioner.



            On Petition for Writ of Habeas Corpus. (0:04-cr-00353-CMC-1)


Submitted: September 17, 2021                               Decided: September 30, 2021


Before MOTZ, WYNN, and DIAZ, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Kenneth Roshaun Reid, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Kenneth Roshaun Reid petitions this court for a writ of habeas corpus. We dismiss

the petition for lack of jurisdiction and decline to transfer it to the district court.

See 28 U.S.C. § 1631; Dragenice v. Ridge, 389 F.3d 92, 100 (4th Cir. 2004). We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                 PETITION DISMISSED




                                            2